DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/545,805, filed 8/15/2017.

Information Disclosure Statement
The IDSs submitted on 2/14/2020, 12/17/2020, and 2/17/2022 were previously considered. 

Status of Claims
Applicant’s amended claims filed 10/31/2022, have been entered. Claims 1, 3, 11, 13, 21, and 25 have been amended. Claims 9, 10, 17, and 18 have been canceled. Claims 1-8, 11-16, and 19-30 are currently pending in this application and have been examined.  


Allowable Subject Matter
As noted for reasons in the “Reasons for Indication of Allowable Subject Matter” section of this Office Action, claims 1-8, 11-16, and 19-20 are allowable. 

Interview 
Attempts were made by the Examiner to contact the attorney of record by phone, but the Examiner was unable to make contact with the attorney. Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 21-24, are directed to a process and the system, as claimed in claims 25-30, are directed to a machine (see MPEP 2106.03).
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of coordinating purchasing decisions of a proposed order between customers. Specifically, representative claim 21 recites the abstract idea of:
A method comprising: 
	receiving a proposed order for a social order between at least one secondary customer and a primary customer, the proposed order including at least one menu item, the social order defined by the at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer, the at least one secondary customer and the at least one communication channel identified by the primary customer; 
	displaying the proposed order including the at least one menu item; 
	communicating the proposed order for the social order to the at least one secondary customer according to the at least one communication channel; 
	receiving at least one social response to the proposed order from the at least one secondary customer, the at least one social response defined by natural language; 
	performing processing on the at least one social response to determine at least one order preference for the at least one secondary customer, the at least one order preference including a modification to the at least one menu item; 
	determining an updated proposed order based on the at least one order preference including the modification to the at least one menu item; 
	displaying, in real time, the updated proposed order for the social order; and 
	communicating the updated proposed order for the social order.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 21 recites the abstract idea of coordinating purchasing decisions of a proposed order between customers, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 21 are certain methods of organizing human activity because coordinating purchasing decisions is a commercial or legal interaction because it is a sales activity. Additionally, since the claimed abstract idea provides coordinating purchasing decisions between at least one secondary customer and a primary customer, the abstract idea is a certain method of organizing human activity because it is managing personal behavior or interactions between people. Thus, representative claim 21 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, claim 21 includes additional elements such as data processing hardware, a graphical user interface, and natural language processing. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration (see Fig. 6; paragraphs [0032]-[0033] and [0041]-[0050]). This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 21 merely recites a commonplace business method (i.e., coordinating purchasing decisions of a proposed order between customers) being applied on a general-purpose computer (see MPEP 2106.05(f)). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of coordinating purchasing decisions of a proposed order between customers and, thus, representative claim 21 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 21 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Even when considered as an ordered combination, the additional elements of representative claim 21 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole… [the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd v. CLS Bank Int’l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ 2d at 1972). Similarly, when viewed as a whole, representative claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 21 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (see MPEP 2106.05 (I)(A) and 2106.05(f)). 
As such, representative claim 21 is ineligible. 
Dependent claim(s) 22 and 23 do not aid in the eligibility of independent claim 21. For example, claims 22 and 23 merely further define the abstract limitations of claim 21 or provide further embellishments of the limitations recited in independent claim 21. Thus, dependent claims 22 and 23 are ineligible. 
Furthermore, it is noted that certain dependent claims recite additional elements supplemental to those recited in independent claim 21: memory hardware (claim 24). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea and no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment. 
Thus, dependent claim 24 is also ineligible. 
Independent claim 25 recites the same abstract idea as recited in independent claim 21. As such, the analysis under Step 2A, Prong 1 is the same for independent claim 25 as described above for independent claim 21. Independent claim 25 recites the same additional elements recited in independent claim 21 of data processing hardware, a graphical user interface, and natural language processing and additionally recites memory hardware in communication with the data processing hardware, the memory hardware storing instructions. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea.
Thus, independent claim 25 is rejected for the same rational as described above for independent claim 21. 
Dependent claim 26-28 are parallel in nature to dependent claims 22-24, and are therefore rejected for the same rational as described above for claims 22-24. 
Dependent claim(s) 29 and 30 do not aid in the eligibility of independent claim 25. For example, claims 29 and 30 merely further define the abstract limitations of claim 25 or provide further embellishments of the limitations recited in independent claim 25. Thus, dependent claims 29 and 30 are ineligible. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy et al. (US 8,331,912 B1 [previously recited]) in view of Feinstein (US 2013/0151425 A1). 

Regarding claim 21, Lundy et al., hereinafter Lundy discloses a method comprising: 
	receiving, at data processing hardware, a proposed order for a social order between at least one secondary customer and a primary customer, the proposed order including at least one menu item, the social order defined by the at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 7, lines 26-65 [update application 120 may receive a message in telecommunications protocol from one or more mobile devices 130 within a group…the updateable attributes are typically associated with one or more selectable options that may be selectable by one or more members of a user group, or a service provider. Incident to receiving the message, update application 120 may store the message. Storage of the message may be at server device 110, at message database 150, or any other component on network 160, including mobile device 130.] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list).] (Examiner notes “mom” is comparable to a primary customer, “members of the group” is comparable to at least one secondary customer, and “family as defined by a contacts list” is comparable to at least one communication channel corresponding to the at least one secondary customer) and col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”). Typically, the group is generated by the originator of the message]), the at least one secondary customer and the at least one communication channel identified by the primary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list).] in view of col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”). Typically, the group is generated by the originator of the message.]);
	displaying, in a graphical user interface, the proposed order including the at least one menu item (Fig. 7; col. 1, line 65 to col. 2, line 15 [presenting on a mobile device a user interface configured to presentation aspects of a dynamically modifiable message. Typically, the message is communicated in telecommunications protocol, and in particular, SMS or MMS telecommunications protocol. The user interface includes a first, second, and third display area. Initially, the first display area presents one or more selectable options associated with updateable attributes within code of the message] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order)… Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated), col. 11, line 53 to col. 12, line 20, and col. 4, lines 26-42 [the message may include updateable attributes such as “content,” and code having “updateable attributes” and “identifier” embedded therein. Content generally refers to an informational portion of the message, such as a text message, digital photo, audio signal, and other media understood and appreciated by those of ordinary skill in the art as being presentable on a user interface of a mobile device. In one instance, the user interface is capable of presenting a rich display that may include a variety of types of content.
The updateable attributes (e.g., user-changeable attributes) are data in the underlying code of the message that are associated with, or mapped to, selectable options. That is, upon selection of one or more selectable options by a user or a service provider, the updateable attributes are altered. If an updateable attribute is altered, the content of the message may be automatically modified to correspond with the selected selectable option]);
	communicating, from the data processing hardware, the proposed order for the social order to the at least one secondary customer according to the at least one communication channel (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 17-18 [order a custom pizza] in view of col. 7, lines 49-64 [update application 120 may communicate a notification to the one or more mobile devices 130 of the group incident to identifying the message as being updateable. That is, the notification alerts the user that a new message is received at server device 110. In one embodiment, the notification is a representation of the message; as such, a user of mobile device 130 is made aware of a new message], col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list).] (Examiner notes “mom” is comparable to a primary customer, “members of the group” is comparable to at least one secondary customer, and “family as defined by a contacts list” is comparable to at least one communication channel corresponding to the at least one secondary customer) and col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”));
	receiving, at the data processing hardware, at least one social response to the proposed order from the at least one secondary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event, such as lunch, so that the selectable options correspond to an inquiry… and provide relevant information to the user… selection of the selectable options may automatically modify content of the message to reflect the selections (e.g., providing a dynamically updated bar graph demonstrating the group's preference based on multiple indications from voting members)], col. 7, line 65 to col. 8, line 9 [Update application 120 may receive an indication upon a user… selecting the one or more selectable options embedded in the message. User selection may be made at mobile device 130. Incident to selection, a change indication is communicated to server device 110.]), the at least one social response defined by natural language (col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza) in view of col. 8, lines 53-67 [Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicate]); Examiner notes “peperoni, sausage, mushrooms, olives” is comparable to a response defined by natural language);
	performing processing on the at least one social response to determine at least one order preference for the at least one secondary customer, the at least one order preference including a modification to the at least one menu item (Fig. 1, Fig. 2, Fig. 4, and Fig. 7; col. 11, lines 8-26 [FIG. 4 that shows a method 400 for executing a command in response to an indication, in accordance with an embodiment of the present invention… at block 410, a change indication is received… a determination of whether the change indication of a selectable option relates to a command may be made by the service provider. This is indicated at block 415. If the indication relates to a command, the command is executed, typically at the execution application on the service-provider server. This is indicated at block 420. Concomitantly, the updateable attributes of the message may be automatically updated, as indicated at block 425; Examiner notes executing a command in response to an indication by a determination of whether the change indication of a selectable option relates to a command and executing the command is comparable to performing processing to determine at least one order preference] in view of col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event, such as lunch, so that the selectable options correspond to an inquiry… and provide relevant information to the user… selection of the selectable options may automatically modify content of the message to reflect the selections (e.g., providing a dynamically updated bar graph demonstrating the group's preference based on multiple indications from voting members)], col. 7, line 65 to col. 8, line 9 [Update application 120 may receive an indication upon a user… selecting the one or more selectable options embedded in the message. User selection may be made at mobile device 130. Incident to selection, a change indication is communicated to server device 110.]), col. 7, line 65 to col. 8, line 42 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group. As discussed above, incident to receiving the change indication, a stored message may be targeted. The targeted message may be updated based on the altered updateable attributes mapped to selected selectable options. Updating may comprise one or more of the following: automatically modifying the content of the message… automatically modifying the content of the message includes recognizing the altered updateable attributes and modifying the content to which the updateable attributes are associated. That is, a selectable option made by a user will modify the updateable attributes, or content, of the message as viewed thereafter by any of the members of the group] in view of col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.]; Examiner notes receiving the selection of a selectable option (e.g., pepperoni, sausage, mushrooms, olives, etc.) is comparable to performing processing on the at least one response to determine at least one order preference including a modification to the menu item);
	determining, by the data processing hardware, an updated proposed order based on the at least one order preference including the modification to the at least one menu item (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 7, line 65 to col. 8, line 42 [The targeted message may be updated based on the altered updateable attributes mapped to selected selectable options. Updating may comprise one or more of the following: automatically modifying the content of the message… automatically modifying the content of the message includes recognizing the altered updateable attributes and modifying the content to which the updateable attributes are associated. That is, a selectable option made by a user will modify the updateable attributes, or content, of the message as viewed thereafter by any of the members of the group] in view of col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.], and col. 10, lines 4-11 [indications in response to a message may be aggregated at the message (e.g., showing which pizza toppings are preferred by the recipients of the group)]; Examiner notes automatically modifying the content of the message based on a selection of a selectable option (e.g., pepperoni, sausage, mushrooms, olives, etc.) is comparable to an updated proposed order);
	displaying, in real time, in the graphical user interface, the updated proposed order for the social order (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 11, line 53 to col. 12, line 20 [With reference to FIG. 7, an exemplary screen display 700 of an exemplary user interface 705 on a mobile device 710 is illustrated in accordance with embodiments of the present invention, wherein content and one or more representations of selectable options and a status attribute are presented. A first display area 715 is depicted as a header of the presented message. Further, first display area 715 includes a representation of selectable options 720, 725, and 730… A second display area 745 includes the presentation of content, or, if a selectable option indication is received, modified content] in view of col. 7, line 65 to col. 8, line 42 [The targeted message may be updated based on the altered updateable attributes mapped to selected selectable options. Updating may comprise one or more of the following: automatically modifying the content of the message… automatically modifying the content of the message includes recognizing the altered updateable attributes and modifying the content to which the updateable attributes are associated. That is, a selectable option made by a user will modify the updateable attributes, or content, of the message as viewed thereafter by any of the members of the group] in view of col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.], and col. 10, lines 4-11 [indications in response to a message may be aggregated at the message (e.g., showing which pizza toppings are preferred by the recipients of the group)]); and
	communicating, from the data processing hardware, the updated proposed order for the social order (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 8, lines 24-67 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group… Updating may comprise one or more of the following: automatically modifying the content of the message… a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.], and col. 10, lines 4-11 [indications in response to a message may be aggregated at the message (e.g., showing which pizza toppings are preferred by the recipients of the group)]).

While Lundy discloses performing processing on the at least one social response to determine at least one order preference for the at least one secondary customer, the at least one order preference including a modification to the at least one menu item, Lundy does not explicitly disclose performing natural language processing on the at least one social response to determine at least one order preference for the at least one secondary customer. However, in the field of using natural language terms and/or pre-determined terms (abstract) Feinstein teaches a method where a second user can respond by providing a selection of standardized terms that are preselected (e.g., preselected standardized terms are comparable to selectable options such as pepperoni, sausage, mushrooms, etc.)  and/or natural language terms and when the second user “submits” the terms to a first user, the system analyzes the standardized and natural language terms of the submission to match them against available data (¶0046). The method of Feinstein is applicable to the method of Lundy as they share characteristics and capabilities, namely, they are directed to analyzing user submissions. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the response of the selectable options of Lundy with the natural language processing of the submissions of Feinstein. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Lundy in order to analyze a response using both standardized and natural language terms (¶0046).  

Regarding claim 22, Lundy in view of Feinstein teaches the method of claim 21, wherein the proposed order for the social order further comprises a custom message from the primary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event]), col. 7, lines 26-65 [update application 120 may receive a message in telecommunications protocol from one or more mobile devices 130 within a group…the updateable attributes are typically associated with one or more selectable options that may be selectable by one or more members of a user group, or a service provider. Incident to receiving the message, update application 120 may store the message. Storage of the message may be at server device 110, at message database 150, or any other component on network 160, including mobile device 130.] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order (Examiner notes the inquiry/message with customizable selectable options is considered a customized message)) to members of the group (e.g., family as defined by a contacts list).] (Examiner notes “mom” is comparable to a primary customer, “members of the group” is comparable to at least one secondary customer, and “family as defined by a contacts list” is comparable to at least one communication channel corresponding to the at least one secondary customer) and col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”). Typically, the group is generated by the originator of the message]). 

Regarding claim 23, Lundy in view of Feinstein teaches the method of claim 21, wherein communicating the updated proposed order for the social order further comprises communicating each of the at least one social response (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event, such as lunch, so that the selectable options correspond to an inquiry… and provide relevant information to the user… selection of the selectable options may automatically modify content of the message to reflect the selections (e.g., providing a dynamically updated bar graph demonstrating the group's preference based on multiple indications from voting members)], col. 7, line 65 to col. 8, line 9 [Update application 120 may receive an indication upon a user… selecting the one or more selectable options embedded in the message. User selection may be made at mobile device 130. Incident to selection, a change indication is communicated to server device 110.]), col. 7, line 65 to col. 8, line 42 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group. As discussed above, incident to receiving the change indication, a stored message may be targeted. The targeted message may be updated based on the altered updateable attributes mapped to selected selectable options. Updating may comprise one or more of the following: automatically modifying the content of the message… automatically modifying the content of the message includes recognizing the altered updateable attributes and modifying the content to which the updateable attributes are associated. That is, a selectable option made by a user will modify the updateable attributes, or content, of the message as viewed thereafter by any of the members of the group] in view of col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.]).

Regarding claim 24, Lundy in view of Feinstein teaches the method of claim 21, further comprising storing the updated proposed order for the social order in memory hardware (Fig. 1, Fig. 2, and Fig. 7; col. 10, lines 22-26 [Messaging database 150 may be configured to store, and to be searchable for, received messages. In one instance, the received messages are stored in association with an update attribute, or the update attribute may be embedded in the underlying code of the message] in view of col. 8, lines 24-67 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group… Updating may comprise one or more of the following: automatically modifying the content of the message… a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.], and col. 10, lines 4-11 [indications in response to a message may be aggregated at the message (e.g., showing which pizza toppings are preferred by the recipients of the group)]).

Regarding claim 25, the claim discloses substantially the same limitations as claim 21, except claim 21 is directed to a process while claim 25 is directed to an apparatus. The added elements of “memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations” are also disclosed by Lundy (Figs. 1 and 7; col. 3, lines 40-63; claim 1). Therefore, claim 25 is rejected for the same rational over the prior art cited in claim 21.

Regarding claims 26-28, the claims discloses substantially the same limitations as claims 22-24, except claims 22-24 are directed to processes depending from claim 21 while claims 26-28 are directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claims 22-24, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 26-28 are rejected for the same rational over the prior art cited in claims 22-24.

Regarding claim 29, Lundy in view of Feinstein teaches the system of claim 25, wherein the social order corresponds to a menu of a pizza retailer (col. 10, lines 4-11 [Upon receiving a change indication from the last member of the group to respond, that indication may trigger execution application 145 to execute a command (e.g., pizza restaurant receives an online order for the pizza with the preferred toppings)]).

Regarding claim 30, Lundy in view of Feinstein teaches the system of claim 25, wherein the social order includes at least one pizza (col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated.).


Response to Arguments
Applicant’s arguments filed 10/31/2022, with respect to the previous 35 USC §101 rejections have been fully considered and are persuasive in view of the amendments to independent claims 1 and 11. Examiner notes that while the 35 USC §101 arguments were directed to independent claims 1 and 11, the broader limitations of independent claims 21 and 25 were not argued. As noted above, independent claims 21 and 25 (and dependent claims 22-24 and 26-30) are directed to an abstract idea without significantly more, and thus ineligible. Therefore, Examiner maintains the 35 USC §101 rejections of claims 21-30. 
Applicant’s response, filed 10/31/2022, with respect to the 35 USC §102 rejections of claims 21-30 have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims 21-30. 
Applicant’s response, filed 10/31/2022, with respect to the 35 USC §103 rejections have been fully considered and are persuasive in view of the amendments to independent claims 1 and 11. Accordingly the 35 USC §103 rejections of claims 1-8, 11-16, and 19-20 are withdrawn. 


Reasons for Indication of Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Claims 1-8, 11-16, and 19-20 recite eligible subject matter because, while the claims recite an abstract idea of coordinating purchasing decisions of a proposed order between customers, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements of: 
	receiving, at data processing hardware, primary customer order information of a primary customer; and 
	executing, at the data processing hardware, a collaborative pizza ordering application configured to display on a display screen in communication with the data processing hardware a graphical user interface having an order initiation window and collaborative order window associated with at least one menu item order, the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact in the list of the at least one contact and a proposed order for a social order between the at least one contact and the primary customer, the proposed order including at least one menu item, the collaborative order window having a response summary of the at least one contact, wherein the collaborative pizza ordering application performs the following steps: 
		displays, in the graphical user interface, the proposed order including the at least one menu item; 
		receives, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer; 
		receives, in the order initiation window, at least one communication channel selection input of the at least one communication channel, the at least one communication channel selection input defining the at least one communication channel to contact the at least one secondary customer; 
		provides the proposed order for the social order to an order management engine having order management processing hardware, the order management processing hardware performing steps comprising: 
			communicating, via the at least one communication channel defined by the at least one communication channel selection input, the proposed order for the social order to the at least one secondary customer; 
			receiving, from the at least one secondary customer, at least one social response to the proposed order, the at least one social response defined by natural language; 
			performing natural language processing on the at least one social response to determine at least one order preference for the at least one secondary customer, the at least one order preference including a modification to the at least one menu item; and 
			updating the proposed order for the social order based on the at least one order preference determined for the at least one secondary customer; 
		receives, from the order management engine, the updated proposed order and the at least one social response to the proposed order from the at least one secondary customer; 
		displays, in real time, in the collaborative order window of the graphical user interface, the response summary corresponding to the at least one social response from the at least one secondary customer and the updated proposed order; and 
		communicates, from the graphical user interface, the updated proposed order for the social order, 
amount to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. Rather, the additional elements applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 	 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	 
	Reference B of the Notice of References Cited Glazier (US 2018/0293601 A1) discloses analyzing a chat between users using natural language processing and identifying matches of the text chat with a database of products, services, and merchants and offers the user an option to insert a referral link to the matching items in the chat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625